Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a reply to the application filed on 03/02/2021, in which, claim(s) 1-15 are pending. Claim(s) 1 and 7 are independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 03/02/2021 are accepted by The Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e., “comprises encoding”). See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 limitation “wherein the frequency of the clock signal” should be “wherein a frequency of the clock signal” since the term “frequency” appears in the claims for the very first time.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pochuev et al. (US 2020/0145409 A1) in view of Nakic et al. (US 2018/0227300 A1).
Regarding Claim 1, Pochuev discloses A method for generating a low data rate signal for transmission from a first network domain to a second network domain ([0099], “FIG. 8 is a flow diagram illustrating a sequence 1300 of interactions between an IoT device 110, the RoT authentication service 104, the device provisioning service 106, and the IoT application service 108” as the low data rate signal from IoT device between two networks), the method comprising: 
encoding a signal from a first device logically positioned within the first network domain to form a data signal ([0099], “an initial request (signal) from the IoT device”, [0100], “encrypts and signs this data” to form a data signal); and 
transmitting the data signal over an out-of-band communications channel from the first network domain to the second network domain ([0043], “a data flow sequence…The communication channel can be a secure communication channel and can be an out-of-band communication channel”),
Pochuev does not explicitly teach but Nakic teaches
the second network domain logically separated from the first network domain by a firewall ([0016], “a computing device that is behind a firewall and logically separated from a network, such as the Internet”),
Pochuev and Nakic are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakic with the disclosure of Pochuev. The motivation/suggestion would have been for securely accessing data behind a firewall with reduced latency and overhead (Nakic, [0001]).
.
Regarding Claim 2, the combined teaching of Pochuev, Nakic and Clampitt III teaches
wherein encoding the signal from the first device comprises: 
receiving the signal from the first device at a logic component; applying a rule to the signal to generate data representing an operating parameter of the device; and using the data representing an operating parameter of the device, generating the data signal (Pochuev, [0099], “an initial request (signal) from the IoT device”, [0100], “encrypts and signs this data” to form a data signal).

Regarding Claim 3, the combined teaching of Pochuev, Nakic and Clampitt III teaches
transmitting the data signal from a low complexity device logically positioned outside of the first network domain using the out-of-band communications channel (Pochuev, [0099], “an initial request (signal) from the IoT device”, [0043], “a data flow sequence…The communication channel can be a secure communication channel and can be an out-of-band communication channel”).

Regarding Claim 7, Pochuev discloses An apparatus for generating a low data rate signal for transmission from a first network infrastructure to a second network infrastructure ([0099], “FIG. 8 is a flow diagram illustrating a sequence 1300 of interactions between an IoT device 110, the RoT authentication service 104, the device provisioning service 106, and the IoT application service 108” as the low data rate signal from IoT device between two networks), the apparatus comprising: 
an encoder to encode data representing an operating parameter of a device within the first network infrastructure, and to generate a status signal ([0099], “an initial request (signal) from the IoT device”, [0100], “encrypts and signs this data” to form a data signal); and 
a transmitter to transmit the status signal from the first network infrastructure to the second network infrastructure using an out-of-band communication channel ([0043], “a data flow sequence…The communication channel can be a secure communication channel and can be an out-of-band communication channel”), 
Pochuev does not explicitly teach but Nakic teaches
the second network infrastructure logically separated from the first network infrastructure by a firewall; to bypass the firewall ([0016], “a computing device that is behind a firewall and logically separated from a network, such as the Internet”),
Pochuev and Nakic are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakic with the disclosure of Pochuev. The motivation/suggestion would have been for securely accessing data behind a firewall with reduced latency and overhead (Nakic, [0001]).

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pochuev et al. (US 2020/0145409 A1) in view of Nakic et al. (US 2018/0227300 A1) further in view of Coban et al. (US 10,931,300 B1).
Regarding Claim 4, the combined teaching of Pochuev and Nakic does not explicitly teach but Coban teaches
transmitting the data signal from the first network domain on the basis of a randomised clock signal (Col 5 Lines 28-32, “the sampling clock frequency (and corresponding data rate) chosen are not at maximum or close to maximum levels”),
Pochuev, Nakic and Coban are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coban with the combined teaching of Pochuev and Nakic. The motivation/suggestion would have been for improving trust and therefore security.

Regarding Claim 5, the combined teaching of Pochuev, Nakic and Coban teaches 
wherein the frequency of the clock signal is configured to switch between a selected minimum and a selected maximum frequency (Coban, Col 5 Lines 28-32, “the sampling clock frequency (and corresponding data rate) chosen are not at maximum or close to maximum levels”).

Regarding Claim 15, the combined teaching of Pochuev and Nakic does not explicitly teach but Coban teaches
wherein the transmitter comprises a clock with a clock frequency selected between a minimum value and a maximum value (Col 5 Lines 28-32, “the sampling clock frequency (and corresponding data rate) chosen are not at maximum or close to maximum levels”),
Pochuev, Nakic and Coban are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coban with the combined teaching of Pochuev and Nakic. The motivation/suggestion would have been for improving trust and therefore security.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pochuev et al. (US 2020/0145409 A1) in view of Nakic et al. (US 2018/0227300 A1) further in view of Clampitt III et al. (US 2020/0319925 A1).
Regarding Claim 8, the combined teaching of Pochuev and Nakic teaches
receive a signal from the device within the first network infrastructure representing the data (Pochuev, [0099], “an initial request (signal) from the IoT device”); 
The combined teaching of Pochuev and Nakic does not explicitly teach but Clampitt III teaches
transmit the status signal to a sensor ([0064], “communications circuitry, e.g., a transmitter” to “one or more sensors”),
Pochuev, Nakic and Clampitt III are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Clampitt III with the combined teaching of Pochuev and Nakic. The motivation/suggestion would have been for improving trust and therefore security (Clampitt III, [0061]).

Regarding Claim 9, the combined teaching of Pochuev, Nakic and Clampitt III teaches the sensor to transmit the status signal to the transmitter (Clampitt III, [0064], “a transmitter” and “one or more sensors”).

Regarding Claim 10, the combined teaching of Pochuev, Nakic and Clampitt III teaches wherein the transmitter includes the sensor (Clampitt III, [0064], “a transmitter” and “one or more sensors”).

Regarding Claim 11, the combined teaching of Pochuev, Nakic and Clampitt III teaches wherein the encoder includes the sensor (Clampitt III, [0064], “one or more sensors”, [0120], “encoder/decoder”).

Regarding Claim 12, the combined teaching of Pochuev, Nakic and Clampitt III teaches the encoder to receive the signal from the device over a physical or wireless channel (Clampitt III, [0064], “one or more wireless or wired communications protocols”).

Regarding Claim 13, the combined teaching of Pochuev, Nakic and Clampitt III teaches
wherein the wireless channel is an audio, optical, radio-frequency, magnetic, or chemical channel (Clampitt III, [0120], “according to one or more particular wireless communications protocols. The radio control functions may include, but are not limited to, signal modulation/demodulation, encoding/decoding, radio frequency shifting”).

Regarding Claim 14, the combined teaching of Pochuev, Nakic and Clampitt III teaches
wherein the physical channel is a wired or and mechanical channel (Clampitt III, [0064], “one or more wireless or wired communications protocols”).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the limitations of the claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497